Title: From George Washington to William Lightfoot, 26 June 1757
From: Washington, George
To: Lightfoot, William

 

[Fort Loudoun, 26 June 1757]

By George Washington Esqre Colonel of the Virginia Regiment, and Commander of the Virginia Forces
You are with the Militia under your command, to march from hence to Back-Creek, and carefully range it quite down to its mouth. From thence you are to march to New-kirks fort where, and in its neighbourhood, you are to remain ’till further Orders. You are to maintain strict discipline among your men; and when you are in Garrison, to place Sentries at proper places by day and by night. In your marches and counter marches, you are to be very circumspect; to keep a few alert woods’ men always advanced before, and on your flanks; and use every precaution to prevent surprizes: as you have to deal with a cunning dextrous enemy.
You are not to indulge your men in idleness, but keep them constantly on the scout, as the most effectual means of answering the desirable end expected from you, that of protecting the distressed Inhabitants.
Shou’d you discover certains signs of any large Body of the Enemy being near to you—you are instantly to inform Mr Pearis, and Captn Minor of it. You are likewise to inform me of all material occurrencies. Given at Fort Loudoun, this 26th day of June, 1757.

G:W.

Orders for Capt. Lightfoot
